Case 19-20903   Doc 9   Filed 05/28/19   Entered 05/28/19 18:54:31   Page 1 of 39



                  UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF CONNECTICUT
                           HARTFORD DIVISION
                                     x
                                     :
In re:                               : CHAPTER 11
                                     :
HERMITAGE INN REAL ESTATE            :
HOLDING COMPANY, LLC,                : CASE NO. 19-20903 (JJT)
                                     :
                Debtor.              :
                                     x
                                     :
HERMITAGE INN REAL ESTATE            :
HOLDING COMPANY, LLC                 :
                                     :
                Movant,              :
                                     :
v.                                   :
                                     :
15-HERMITAGE, LLC, A&W REALTY LLC, :
ALBERT SUBBLOIE, ANN COLEMAN,        :
ATOMIC PROFESSIONAL AUDIO INC,       :
AUSTIN DESIGN INC.,                  :
BARNSTORMER SUMMIT LIFT, LLC,        :
BERKSHIRE BANK,                      :
BROWNS COUNTRY SERVICES LLC,         :
BSA ARCHITECTS, INC.,                :
BUILDERS SERVICES, INC.,             :
CAROL H. BUTLER TRUST,               :
CHARLES COLLINS & ANA CLADERA,       :
COLDBROOK FIRE DISTRICT NO. 1,       :
CRAIG DOERSCH PAINTING, LLC,         :
DAN AND JOHN LANE                    :
dba LANE PLUMBING & HEATING, INC.    :
DAN MCLEOD,                          :
DAN SOLAZ, DAVID MANNING INC,        :
DELL FINANCIAL SERVICES LLC,         :
DONALD JABRO,                        :
FISHER AND FISHER LAW OFFICES,       :
FRED H. HAMBLET, LLC,                :
GORDON BRISTOL CONSULTING, LLC       :
GREEN MOUNTAIN POWER CORP,           :
GREENFIELD GLASS COMPANY,            :
GRENOBLE GROUP,                      :
HARRINGTON ENGINEERING INC.,         :
Case 19-20903   Doc 9   Filed 05/28/19   Entered 05/28/19 18:54:31   Page 2 of 39



INTERNATIONAL FINANCIAL SVCS CORP :
IRON HORSE STANDING SEAM          :
ROOFING CO,                       :
JOYCE LAND SURVEYING CORP,        :
KEY DRILLING & BLASTING SVCS,     :
LAKELAND BANK,                    :
LPV,                              :
MACROLEASE CORPORATION,           :
MANCHESTER CARPET CARE INC.,      :
MATTHEW CURTIS ,                  :
METROPOLITAN GOLF ASSN,           :
MICHAEL FAYETTE                   :
dba MFAYETTE CARPENTRY, LLC,      :
MICHAEL FAYETTE STEPHEN KUNKLE :
dba STEPHEN KUNKLE CARPENTRY,     :
MOUNTAIN GLASS AND LOCK CORP,     :
MR STEEL ACQUISITION CORP.,       :
NEC FINANCIAL SERVICES LLC,       :
NORDIC VALLEY PROPERTIES LLC,     :
NORTHERN BUILDING SUPPLIES, INC,  :
NS LEASING, LLC,                  :
OAKLEAF MARINE MANAGEMENT CORP, :
PIONEER TIMBER FRAMES LLC,        :
PJB HOME CENTER, INC.,            :
PLIMPTON EXCAVATING LLC,          :
RCN CAPITAL LLC,                  :
RCN CAPITAL LLC, ATIMA,           :
REINHART EQUIPMENT,               :
REINHART FOODSERVICE, LLC,        :
ROBERT FISHER,                    :
RTM CAPITAL PARTNERS, INC.,       :
SETH AND JENNIFER GOODMAN,        :
SHEFFIELD FINANCIAL,              :
SOUTHWORTH ELECTRICAL INC,        :
SPRUNG STRUCTURES,                :
SQUIRE CAPITAL, STEPHEN KUNKLE,   :
STEPHEN KUNKLE                    :
dba STEPHEN KUNKLE CARPENTRY,     :
SVT MASONRY INCORPORATED,         :
SWAN ELECTRIC, INC.,              :
SYSCO ALBANY, LLC,                :
TEREX FINANCIAL SERVICES, INC.,   :
TEREX FINANCIAL SERVICES, INC.,   :
TFT HOLDINGS, LLC,                :
THE INN AT SAWMILL FARM, LLC,     :
THOMAS WHIT & ELIZ ARMSTRONG,     :



                                         2
Case 19-20903   Doc 9   Filed 05/28/19   Entered 05/28/19 18:54:31     Page 3 of 39



TRINITY ENGINEERING &             :
TECHNICAL SERVICES, LLC,          :
TRIPLE T TRUCKING,                :
TRUE WORLD FOODS BOSTON, LLC,     :
TYLER AND ROSE DICKSON,           :
VARESCHI PLUMBING & HEATING,      :
VERMONT DEPARTMENT OF TAX,        :
W&W BUILDING SUPPLY,              :
WALKER KIMBALL,                   :
WESTERN EQUIPMENT FINANCE, INC,   :
WINDHAM ARCHITECTURAL METALS,     :
                                  :
                Respondents.      :
                                  x
                                  x
                                  :
In re:                            :          CHAPTER 11
                                  :
HERMITAGE CLUB, LLC               :          CASE NO. 19-20904 (JJT)
                                  :
                Debtor.           :
                                  x
                                  :
HERMITAGE CLUB, LLC               :
                                  :
                Movant,           :
                                  :
v.                                :
                                  :
BARNSTORMER SUMMIT LIFT, LLC,     :
BERKSHIRE BANK,                   :
CORPORATION SERVICE CO, AS REP,   :
DELL FINANCIAL SERVICES, LLC,     :
INTERNATIONAL FINANCIAL SVCS CORP :
NEC FINANCIAL SERVICES LLC,       :
REINHART FOODSERVICE, LLC,        :
SYSCO ALBANY, LLC,                :
TCF EQUIPMENT FINANCE,            :
WEBBANK,                          :
                Respondents.      :
                                  x

DEBTORS’ MOTION FOR ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN
POSTPETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105(a), 362 AND 364(c) and
 (d), (II) GRANTING LIENS AND SUPERPRIORITY CLAIMS TO THE DIP LENDER
   PURSUANT TO 11 U.S.C. § 364(c), AND (III) SCHEDULING A FINAL HEARING



                                         3
 Case 19-20903       Doc 9    Filed 05/28/19     Entered 05/28/19 18:54:31        Page 4 of 39



                        PURSUANT TO BANKRUPTCY RULE 4001

       Hermitage Inn Real Estate Holding Company LLC (“HIREHCO”) and Hermitage Club

LLC (the “Club”, and together with HIREHCO, the “Debtors”), the debtors and debtors-in-

possession herein, by and through their undersigned proposed counsel, submit this motion (the

“Motion”) for entry of an order substantially in the form submitted herewith (the “Interim DIP

Order,”) pursuant to sections 105(a), 361, 362, 363 and 364 of title 11 of the United States Code,

11 U.S.C. §§ 101, et. seq. (the “Bankruptcy Code”), (i) authorizing the Debtors to obtain secured

postpetition financing from Restructured Opportunity Investors, Inc., or its assignee (the “DIP

Lender” or “Lender”), consisting of a credit facility in the aggregate principal amount of up to

$1,750,000 (the “DIP Financing” or the “DIP Facility”) for the purpose of funding the Debtors’

general operating needs and the administration of the Debtors’ chapter 11 cases, in accordance

with (a) a Debtor-in-Possession Credit Commitment Letter entered into as of May 9, 2019 (the

“DIP Credit Commitment”), attached hereto as Exhibit A, between the Debtors and the DIP

Lender and (b) the budget (“Budget”) attached to the Interim DIP Order; (ii) authorizing the

Debtors’ entry into definitive loan documents evidencing the terms set forth in the DIP Credit

Commitment, and performance of such other acts as may be necessary or appropriate in

connection therewith; (iii) granting to the DIP Lender valid, fully perfected, and enforceable

security interests and liens (collectively, the “DIP Liens”) in and upon the DIP Collateral (as

defined in the DIP Credit Agreement) pursuant to sections 364(c)(2) and 364(d)(1) of the

Bankruptcy Code; (iv) granting an allowed superpriority administrative expense claim (the “DIP

Superpriority Claim”) to the DIP Lender pursuant to section 364(c)(1) of the Bankruptcy Code;

and (v) scheduling a final hearing (the “Hearing”) pursuant to Rules 4001(b)(2) and (c)(2) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) to consider entry of the Interim

DIP Order, authorizing and approving the DIP Financing.


                                                4
    Case 19-20903        Doc 9      Filed 05/28/19        Entered 05/28/19 18:54:31               Page 5 of 39



        In support of this Motion, the Debtors rely upon the Declaration of James Barnes in

Support of Debtors’ Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”),

filed contemporaneously herewith, and respectfully state as follows:


                             Jurisdiction, Venue And Statutory Predicates


        1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409. 1 This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.       The statutory predicates for the relief requested herein are sections 105(a), 361,

362, 363 and 364 of the Bankruptcy Code, Bankruptcy Rules 4001, 6004 and 9014, and Rule 4001-

3 of the Local Rules of the United States Bankruptcy Court for the District of Connecticut (the

“Local Rules”).

A.      General Background

        3.       Simultaneously herewith, the Debtors each filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code, commencing the above-captioned chapter 11 cases

(collectively, the “Chapter 11 Cases”) in the United States Bankruptcy Court for the District of

Connecticut.

        4.       The Debtors are managing their property as debtors-in-possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. As of the filing of this Motion, no request has

been made for the appointment of a trustee or examiner and no statutory committee has been




1
  On May 22, 2019, an involuntary bankruptcy petition was filed against HIREHCO in the United States Bankruptcy
Court, District of Vermont, Case No. 19-10214 by three petitioners. The Debtors note that two of the petitioners, Dan
Solaz and Lakeland Bank, are respondents to this Motion. The Debtors recognize that under Bankruptcy Rule 1014(b),
the Vermont Bankruptcy Court may determine the district or districts in which these cases will proceed.



                                                         5
 Case 19-20903         Doc 9   Filed 05/28/19    Entered 05/28/19 18:54:31       Page 6 of 39



appointed in the Chapter 11 Cases.

       5.      The Debtors own and operate a four-season private members only ski and golf club

located in Wilmington, Vermont (“Hermitage” or the “Resort”). HIREHCO was formed in 2007

to purchase the Hermitage Inn (the “Inn”) in West Dover, Vermont. In 2011, HIREHCO expanded

its operations and purchased the nearby Haystack Mountain ski resort and an adjacent 18-hole

Desmond Muirhead designed championship golf course. The Club was organized at that time with

the intent to develop the Resort into a private, members only facility with 450 private homes and

condominiums to be built on site.

       6.      Development of the project commenced and ski lifts were installed to link the Inn

to the ski mountain. Club membership interest were sold at an even pace to achieve the goal of

1,500 members and 450 residential properties on site.

       7.      Within a couple of years, the Debtors’ operations expanded to include the Snow

Goose Inn, White House Inn, the Inn at Sawmill Farm, and a local airport property with an

additional 450 acres for building lots and expansion of the existing runway.

       8.      The purchase of the airport property proved to be troublesome for the Debtors. The

State of Vermont Department of Natural Resources took the position that the common ownership

of the Resort and the airport property through HIREHCO provided grounds to re-evaluate permits

already issued by the State. The State of Vermont slowed the permitting process as it evaluated

impact on the local area. The sale of Club memberships decreased dramatically. Because of the

financial distress caused by the declining sale of Club memberships and the lingering permitting

issue, it became necessary for HIREHCO to sell the airport property and additional acreage to

maintain operations.

       9.      The decline in membership sales and real estate sales resulted in, inter alia, a




                                                6
 Case 19-20903         Doc 9   Filed 05/28/19    Entered 05/28/19 18:54:31        Page 7 of 39



default in payment of sales and use taxes owed to the State of Vermont. On April 1, 2018, the

State of Vermont ordered the closure of the Resort due to the non-payment of taxes. Subsequently,

Berkshire Bank commenced a foreclosure action against the Debtors in the Vermont State Courts

(the “Foreclosure Action”). By order of the court, a receiver (the “Receiver”) was appointed in

the Foreclosure Action to take possession of the HIREHCO assets. The Receiver has maintained

and preserved the property but has not sought to re-open or improve the facilities since its

appointment. The Receiver retained approximately five employees to maintain the Resort.

       10.     As a result of the Resort closure and the effect of the pending Foreclosure Action,

it became necessary for the Debtors to file petitions for reorganization under Chapter 11 of the

Bankruptcy Code.

       11.     Additional information and greater detail on the history of the Resort and its

operations may be found in the First Day Declaration of James Barnes, which is incorporated

herein by reference.

B.     Organizational Structure

       12.     HIREHCO is a Connecticut limited liability company. James R. Barnes is the

Manager and initial member of HIREHCO. The Club is a Connecticut limited liability company

wholly owned by HIREHCO.

C.     The Debtors’ Prepetition Capital Structure

       (i)     Prepetition Senior Credit Documents

       13.     HIREHCO, as borrower, is a party to a construction loan agreement and related

documents dated September 30, 2013 pursuant to which Berkshire Bank (“Berkshire” or the

“Prepetition Senior Lender”) extended a secured financing facility to HIREHCO in the original

principal sum of $20,000,000, as evidenced by a certain Second Amended and Restated




                                                7
 Case 19-20903      Doc 9    Filed 05/28/19    Entered 05/28/19 18:54:31        Page 8 of 39



Promissory Note in the original principal amount of $15,000,000 (the “Base Lodge Note”); as

further evidenced by that certain Third Amended and Restated Promissory Note dated June 28,

2016 in the original principal amount of $1,000,000 (the “Bridge Loan Note”) and as further

evidenced by that certain Promissory Note dated as of July 18, 2017 in the original principal

amount of $1,100,000 (the “Second Bridge Loan Note”), all as secured by a Construction

Mortgage and Security Agreement dated September 30, 2013 (the “Construction Mortgage”) and

recorded in the Town of Wilmington and the Town of Dover Land Records on real property

owned by HIREHCO and located in the Towns of Wilmington and Dover, as more specifically

described on Schedule A attached hereto (the “Real Property”), as amended by Amendment of

Mortgage dated April 30, 2014 and as further amended by Second Amendment of Mortgage dated

November 12, 2014 and as further amended by Third Amendment of Mortgage dated December

3, 2014 and as further amended by Fourth Amendment of Mortgage dated December 4, 2015 and

as further amended by Fifth Amendment of Mortgage dated June 28, 2016 and as further amended

by Sixth Amendment of Mortgage dated February 1,2017 and as further amended by Sixth

Amendment of Mortgage dated February 1, 2017 and as further amended by Seventh Amendment

of Mortgage dated February 10, 2017 and as further amended by Eighth Amendment of Mortgage

dated July 18, 2017. (The Base Lodge Note, the Bridge Loan Note, the Second Bridge Loan Note

and together with the Construction Mortgage, as amended, the “Berkshire Loan Facility”).

       14.    A portion of the real property secured by the Berkshire Loan Facility is leased by

HIREHCO from the Town of Wilmington and the Wilmington Water District. The Town of

Wilmington and the Wilmington Water District, as Landlord under the ground lease entered into

a certain Ground Lease Consent and Recognition Agreement dated March 9, 2015 and recorded

in the Wilmington Land Records consenting to the Berkshire Loan Facility.




                                              8
 Case 19-20903       Doc 9     Filed 05/28/19    Entered 05/28/19 18:54:31         Page 9 of 39



       15.     The Club and HIREHCO granted to Berkshire a security interest in all of their

respective personal property (“Personal Property”) to secure the indebtedness under the

Berkshire Loan Facility by Security Agreements each dated September 30, 2013. In order to

perfect the security interests, Berkshire filed UCC financing statements with the Connecticut

Secretary of State (the “Security Interests”).

       16.     On December 3, 2014, HIREHCO, the Club and James R. Barnes entered into a

Second Amended and Restated Construction Loan Agreement, as amended by First Amendment

of Loan Agreement and Other Loan Documents dated June 28, 2016, Second Amendment of Loan

Agreement and Other Loan Documents dated February 10, 2017, Third Amendment of Loan

Agreement and other Loan Documents dated June 14, 2017 and Fourth Amendment of Loan

Agreement and Other Loan Documents dated July 18, 2017 to secure the Berkshire Loan Facility.

       17.     By Amended and Restated Payment and Completion Guaranty dated December 3,

2014, as amended, James R. Barnes executed a guaranty of the obligations of HIRECHO to

Berkshire.

       18.     Berkshire declared a default under the Berkshire Loan Facility and the parties

entered a certain Forbearance Agreement dated December 30, 2016 as amended by Second

Amendment to Forbearance Agreement dated July 18, 2017 and as further amended by Amended

and Restated Forbearance Agreement dated November 30, 2017.

       19.     As of the Petition Date, approximately $19 million remains outstanding under the

Berkshire Loan Facility (together with any amounts incurred or accrued, but unpaid prior to the

Petition Date, the “First Lien Obligations”). The Security Interests granted the Prepetition Senior

Lender first-priority security interests in and liens on all of their respective personal and real

property (collectively, the “Prepetition Collateral”), subject only to certain permitted




                                                 9
Case 19-20903       Doc 9     Filed 05/28/19     Entered 05/28/19 18:54:31       Page 10 of 39



encumbrances (the “Permitted Liens”).

       20.     Involuntary Liens and Encumbrances on the Real Property. There are a

number of liens affecting the Real Property, which liens are subsequent and subordinate to the

liens of the Prepetition Senior Lender. The following entities may claim an interest in the Real

Property (collectively, the “Prepetition Involuntary Liens”):

               a.     BSA Architects, Inc. d/b/a Bull Stockwell Allen may claim an interest in

the Real Property by virtue of a Mechanic’s Lien dated June 24, 2016 in the amount of $338,717.81

and recorded on June 27, 2016 in the Town of Dover Land Records, and that certain Writ of

Attachment and Order of Approval dated August 31, 2016 and recorded in the Town of

Wilmington and Town of Dover Land Records and that certain Judgment order to Stipulation dated

February 8, 2017 in the amount of $430,000 and recorded in the Wilmington Land Records and

the Dover Land Records.

               b.     MR Steel Acquisition Corp. d/b/a Ameri-Fab may claim an interest in the

Real Property in the amount of $58,750.00 by virtue of a Notice of Mechanics Lien dated February

13, 2017 and recorded in the Wilmington Land Records.

               c.     Thomas Whit Armstrong, Jr. and Elizabeth Armstrong may claim an

interest in the Real Property by virtue of a Writ of Attachment and order of Approval dated April

20, 2017 in the amount of $227,186.36 and by Order dated October 23, 2017 in the amount of

$198,242.12 recorded in the Wilmington Land Records.

               d.     PJB Home Center, Inc. d/b/a Perkins Home Center may claim an interest in

the Real Property by virtue of a Mechanics Lien dated May 10, 2017 in the amount of $4,093.35

recorded in the Wilmington Land Records and a Notice of Mechanics Lien dated May 10, 2017

in the amount of $30,645.19 recorded in the Wilmington Land Records and a Contractor’s Lien




                                                10
Case 19-20903      Doc 9    Filed 05/28/19     Entered 05/28/19 18:54:31       Page 11 of 39



dated May 8, 2017 in the amount of $7,556.11, recorded in the Dover Land Records.

              e.     Green Mountain Power Corporation may claim an interest in the Real

Property by virtue of a Stipulated Writ of Attachment dated June 12, 2017 in the amount of

$257,628.11 recorded in the Wilmington Land Records.

              f.     Michael Fayette d/b/a MFayette Carpentry, LLC may claim an interest in

the Real Property by virtue of a Notice of Mechanics Lien in the amount of $18,844.00 recorded

on July 6, 2017 in the Wilmington Land Records.

              g.     Stephen Kunkle d/b/a Stephen Kunkle Carpentry may claim an interest in

the Real Property by virtue of a Notice of Mechanics Lien in the amount of $19,140 recorded on

July 6, 2017 in the Wilmington Land Records.

              h.     Dan and John Lane d/b/a Lane Plumbing & Heating, Inc. may claim an

interest in the Real Property by virtue of a Notice of Mechanics Lien dated July 6, 2017 in the

amount of $68,504.33 recorded in the Wilmington Land Records.

              i.     Southworth Electrical, Inc. may claim an interest in the Real Property by

virtue of a Memorandum of Lien dated July 10, 2017 in the amount of $66,090.44 recorded in the

Wilmington Land Records.

              j.     Swan Electric, Inc. may claim an interest in the Real Property by virtue of

a Notice of Contractor’s Lien dated July 10, 2017 in the amount of $62,510.60 recorded in the

Wilmington Land Records.

              k.     SVT Masonry Incorporated may claim an interest in the Real Property by

virtue of a Judgment in the amount of $103,719.21 recorded on May 30, 2018 in the Wilmington

Land Records and relating to a Notice of Lien dated July 14, 2017 in the amount of $89,950

recorded in the Wilmington Land Records.




                                               11
Case 19-20903        Doc 9   Filed 05/28/19     Entered 05/28/19 18:54:31       Page 12 of 39



                l.    Seth Goodman and Jennifer Goodman may claim an interest in the Real

Property by virtue of a Writ of Attachment dated July 21, 2017 in the amount of $986,495.21

recorded in the Wilmington Land Records.

                m.    Craig Doersch Painting, LLC may claim an interest in the Real Property by

virtue of a Notice of Lien dated August 2, 2017 in the amount of $76,834.00 recorded in the

Wilmington Land Records.

                n.    Mountain Glass & Lock Corporation may claim an interest in the Real

Property by virtue of a Notice of Claim of Lien dated August 11, 2017 in the amount of $44,872.50

and by Stipulated Writ of Attachment dated November 8, 2017 in the amount of $54,057.02

recorded in the Wilmington land Records.

                o.    Vareschi Plumbing & Heating may claim an interest in the Real Property

by virtue of a Notice of Lien dated August 17, 2017 in the amount of $15,220.00 recorded in the

Wilmington Land Records.

                p.    Manchester Carpet Care, Inc. may claim an interest in the Real Property by

virtue of a Notice of Lien dated August 9, 2017 in the amount of $39,875.09 recorded in the

Wilmington Land Records.

                q.    Windham Architectural Metals may claim an interest in the Real Property

by virtue of a Notice of Lien dated October 4, 2017 in the amount of $16,209.16 recorded in the

Wilmington Land Records.

                r.    Sysco Albany, LLC may claim an interest in the Real Property by virtue of

a Judgment Order dated August 31, 2017 in the amount of $23,541.61 recorded in the Wilmington

Land Records.

                s.    Greenfield Glass Company may claim an interest in the Real Property by




                                               12
Case 19-20903        Doc 9   Filed 05/28/19     Entered 05/28/19 18:54:31        Page 13 of 39



virtue of a Notice of Lien dated October 24, 2017 in the amount of $4,928.88 recorded in the

Wilmington Land Records.

                t.    Austin Design Inc. may claim an interest in the Real Property by virtue of a

Notice of Lien dated October 24, 2017 in the amount of $20,501.25 recorded in the Wilmington

Land Records.

                u.    Iron Horse Standing Seam Roofing Co. a/k/a Iron Horse Roofing Co. may

claim an interest in the Real Property by virtue of a Preliminary Lien Notice dated November 27,

2017 in the amount of $25,631.11 recorded in the Wilmington Land Records.

                v.    Reinhart FoodService, LLC may claim an interest in the Real Property by

virtue of a Writ of Attachment dated November 27, 2017 in the amount of $1,587,448.10 recorded

in the Wilmington and Dover Land Records.

                w.    Reinhart FoodService LLC may further claim an interest in the Real

Property by virtue of a Writ of Attachment dated January 25, 2018 in the amount of $1,587,448.10

recorded in the Wilmington and Dover Land Records.

                x.    Gordon Bristol d/b/a Gordon Bristol Consulting, LLC may claim an interest

in the Real Property by virtue of a Notice of Lien dated December 18, 2017 in the amount of

$57,080.58 recorded in the Wilmington Land Records.

                y.    Michael Fayette and Stephen Kunkle d/b/a Stephen Kunkle Carpentry may

claim an interest in the Real Property by virtue of a Writ of Attachment and Order of Approval

dated January 2, 2018 in the amount of $30,959.55 recorded in the Wilmington Land Records.

                z.    Pioneer Timber Frames LLC may claim an interest in the Real Property by

virtue of a Notice of Lien dated January 5, 2018 in the amount of $16,520.00 recorded in the

Wilmington Land Records.




                                               13
Case 19-20903       Doc 9    Filed 05/28/19     Entered 05/28/19 18:54:31       Page 14 of 39



              aa.     Trinity Engineering & Technical Services, LLC may claim an interest in the

Real Property by virtue of a Notice of Mechanics Lien dated January 16, 2018 in the amount of

$13,557.75 recorded in the Wilmington and Dover Land Records.

              bb.     Trinity Engineering & Technical Services, LLC may further claim an

interest in the Real Property by virtue of a Notice of Mechanic’s Lien dated January 16, 2018 in

the amount of $9,743.65 recorded in the Dover Land Records.

              cc.     Metropolitan Golf Association may claim an interest in the Real Property

by virtue of a Judgement Order dated October 30, 2017 and certified on January 16, 2018 in the

amount of $50,358.84 recorded in the Wilmington Land Records.

              dd.     Pamela Keefe, Trustee of the Carol H. Butler Trust may claim an interest in

the Real Property by virtue of a Writ of Attachment dated January 30, 2018 in the amount of

$1,092,993.16 recorded in the Wilmington Land Records.

              ee.     Fred H. Hamblet, LLC may claim an interest in the Real Property by virtue

of a Notice of Lien dated April 13, 2017 in the amount of $21,990.00 recorded in the Dover Land

Records.

              ff.     Joyce Land Surveying Corp. may claim an interest in the Real Property by

virtue of a Notice of Contractors Lien dated February 5, 2018 in the amount of $7,374.98 recorded

in the Wilmington and Dover Land Records.

              gg.     Tyler Dickson and Rose Stewart Dickson may claim an interest in the Real

Property by virtue of a Writ of Attachment dated February 9, 2018 in the amount of $1,005,000.00

recorded in the Wilmington Land Records.

              hh.     Brown’s Country Services, LLC may claim an interest in the Real Property

by virtue of a Notice of Lien in the amount of $150,382.86 recorded on February 21, 2018 in the




                                               14
Case 19-20903       Doc 9    Filed 05/28/19     Entered 05/28/19 18:54:31        Page 15 of 39



Wilmington Land Records.

              ii.     Dan Solaz may claim an interest in the Real Property by virtue of a Writ

and Order in the amount of $314,000.00 recorded on February 26, 2018 in the Wilmington Land

Records.

              jj.     Plimpton Excavating, LLC may claim an interest in the Real Property by

virtue of an Order in the amount of $37,102.84 recorded on August 9, 2018 in the Wilmington

Land Records relating to a Mechanic’s Lien recorded on March 7, 2018 in the Wilmington Land

Records.

              kk.     Key Drilling & Blasting Services, Inc. may claim an interest in the Real

Property by virtue of a Mechanic’s lien in the amount of $66,600.00 recorded on March 7, 2018

in the Wilmington Land Records.

              ll.     Builders Services, Inc. may claim an interest in the Real Property by virtue

of an interest recorded on March 12, 2018 at Book 347, Page 247 of the Dover Land Records.

              mm.     Harrington Engineering, Inc. may claim an interest in the Real Property by

virtue of an interest in the amount of $39,953.59 recorded on March 12, 2018 at Book 339, Page

159 of the Wilmington Land Records and recorded on March 9, 2018 at Book 11, Page 404 of the

Dover Land Records.

              nn.     Ann Coleman may claim an interest in the Real Property by virtue of a lien

in the amount of $1,670.44 recorded on March 12, 2018 in the Wilmington Land Records.

              oo.     Northern Building Supplies, Inc. may claim an interest in the Real Property

by virtue of an Order in the amount of $151,744.44 recorded on July 2, 2018 in the Wilmington

Land Records and relating to a Mechanic’s Lien in the amount of $121,999.13 recorded on March

13, 2018 in the Wilmington Land Records and recorded on March 6, 2018 in the Dover Land




                                               15
Case 19-20903         Doc 9   Filed 05/28/19     Entered 05/28/19 18:54:31         Page 16 of 39



Records.

                pp.    Triple T Trucking may claim an interest in the Real Property by virtue of a

Mechanic’s Lien in the amount of $34,634.31 recorded on March 20, 2018 in the Wilmington and

Dover Land Records.

                qq.    Triple T Trucking may claim a further interest in the Real Property by virtue

of a Mechanic’s Lien in the amount of $1,981.50 recorded on March 20, 2018 in the Wilmington

Land Records.

                rr.    Dan Solaz may claim a further interest in the Real Property by virtue of a

Writ in the amount of $314,000 recorded on April 2, 2018 relating to a Mechanic’s Lien recorded

on March 21, 2018 in the Wilmington Land Records.

                ss.    Charles T. Collins and Ana Cladera may claim an interest in the Real

Property by virtue of a Judgment in the amount of $1,107,192.00 recorded on June 29, 2018 in the

Wilmington Land Records relating to a Writ recorded on March 21, 2018 in the Wilmington Land

Records.

                tt.    David Manning, Inc. may claim an interest in the Real Property by virtue of

an Order in the amount of $34,805.97 recorded on August 29, 2018 in the Wilmington Land

Records relating to a Mechanic’s Lien recorded on April 6, 2018 in the Wilmington Land Records.

                uu.    TFT Holdings, LLC may claim an interest in the Real Property by virtue of

a Judgment in the amount of $1,458,249.00 recorded on June 29, 2018 in the Wilmington Land

Records relating to a Writ recorded on April 9, 2018 in the Wilmington Land Records.

                vv.    Cold Brook Fire District may claim an interest in the Real Property by virtue

of a lien in the amount of $255.42 recorded on May 10, 2018 in the Wilmington Land Records.

                ww.    Atomic Professional Audio, Inc. may claim an interest in the Real Property




                                                16
Case 19-20903         Doc 9   Filed 05/28/19     Entered 05/28/19 18:54:31        Page 17 of 39



by virtue of a Judgment in the amount of $71,372.96 recorded on June 21, 2018 in the Wilmington

Land Records.

                xx.    True World Foods Boston LLC may claim an interest in the Real Property

by virtue of an Order in the amount of $10,790.58 recorded on August 9, 2018 in the Wilmington

Land Records.

                yy.    Cold Brook Fire District may claim a further interest in the Real Property

by virtue of a lien in the amount of $6,250.00 recorded on August 15, 2018 in the Wilmington

Land Records.

       21.      Tax Liens on the Real Property. The State of Vermont Department of Taxes may

claim an interest in the Real Property by virtue of (i) a State Tax Lien dated July 25, 2017 in the

amount of $185,239.07 and recorded in the Wilmington Land Records; (ii) a State Tax Lien dated

September 7, 2017 in the amount of $114,450.24 and recorded in the Wilmington Land Records;

(iii) a State Tax Lien dated September 13, 2017 in the amount of $299,151.87 and recorded in the

Wilmington Land Records; (iv) a State Tax Lien dated August 10, 2017 in the amount of

$185,897.61 and recorded in the Wilmington Land Records; and (v) a State Tax Lien dated

October 20, 2017 in the amount of $4,396.90 and recorded in the Wilmington Land Records

(collectively, the “Tax Liens”).

       22.      Mortgages Affecting the Real Property. In addition to the mortgage held by

Berkshire Bank, the following entities hold mortgages secured by the Real Property (collectively,

the “Prepetition Subordinate Mortgages”):

                a.     Donald and Savannah Jabro may claim an interest in the Real Property by

virtue of a mortgage securing the original principal amount of $450,000.00 which mortgage was

recorded on May 1, 2017 in the Wilmington Land Records.




                                                17
Case 19-20903       Doc 9    Filed 05/28/19     Entered 05/28/19 18:54:31        Page 18 of 39



               b.     Fisher & Fisher Law Offices may claim an interest in the Real Property by

virtue of a mortgage securing the original principal amount of $143,727.72 which mortgage was

recorded on November 17, 2017 in the Wilmington Land Records.

               c.     RTM Capital Partners, Inc., LPV, 15-Hermitage, LLC and Matthew Curtis

may claim an interest in the Real Property by virtue of a mortgage deed securing the original

principal amount of $2,080,527.77, which mortgage was recorded on December 20, 2017 in the

Wilmington Land Records.

       23.     In addition to the liens affecting the Real Property, there are liens affecting the

Personal Property assets of the Debtors. The following entities may claim an interest in the

Debtors’ Personal Property (collectively, the “Personal Property Liens”):

               a.     Barnstormer Summit Lift, LLC may claim an interest in the Personal

Property owned by HIREHCO by virtue of Original Financing Statement No. 0003128812

recorded with the Connecticut Secretary of State and Original Financing Statement No. 16-300965

recorded with the Vermont Secretary of State;

               b.     Berkshire Bank may claim an interest in the Personal Property owned by

the Debtors by virtue of Original Financing Statement Nos. 0002961631 and 0002993655 recorded

with the Connecticut Secretary of State;

               c.     Corporation Service Company, as Representative may claim an interest in

the Personal Property owned by HIREHCO by virtue of Original Financing Statement No.

0003016672 recorded with the Connecticut Secretary of State;

               d.     Dell Financial Services, LLC may claim an interest in the Personal Property

owned by the Club virtue of Original Financing Statement No. 0002956221 recorded with the

Connecticut Secretary of State;




                                                18
Case 19-20903       Doc 9    Filed 05/28/19    Entered 05/28/19 18:54:31       Page 19 of 39



               e.     International Financial Services Corporation may claim an interest in the

Personal Property owned by the Debtors by virtue of Original Financing Statement No.

0003021288 recorded with the Connecticut Secretary of State and Original Financing Statement

No. 14-274506 recorded with the Vermont Secretary of State;

               f.     Lakeland Bank may claim an interest in the Personal Property owned by

HIREHCO by virtue of Original Financing Statement No. 0003103361 recorded with the

Connecticut Secretary of State;

               g.     Macrolease Corporation may claim an interest in the Personal Property

owned by HIREHCO by virtue of Original Financing Statement No. 0003021633 recorded with

the Connecticut Secretary of State;

               h.     NEC Financial Services, LLC may claim an interest in the Personal

Property owned by the Club by virtue of Original Financing Statement Nos. 0003057636,

0003059810, 0003093807, and 0003095460 recorded with the Connecticut Secretary of State;

               i.     Nordic Valley Properties, LLC may claim an interest in the Personal

Property owned by HIREHCO by virtue of Original Financing Statement No. 14-277361 recorded

with the Vermont Secretary of State;

               j.     NS Leasing, LLC may claim an interest in the Personal Property owned by

HIREHCO by virtue of Original Financing Statement Nos. 16-301105 and 17-309506 recorded

with the Vermont Secretary of State;

               k.     RCN Capital, LLC, ATIMA may claim an interest in the Personal Property

owned by HIREHCO by virtue of Original Financing Statement No. 0003026452 recorded with

the Connecticut Secretary of State and Original Financing Statement No. 14-275621 recorded with

the Vermont Secretary of State;




                                              19
Case 19-20903         Doc 9   Filed 05/28/19     Entered 05/28/19 18:54:31         Page 20 of 39



               l.      Reinhart Foodservice, LLC may claim an interest in the Personal Property

owned by the Debtors by virtue of Original Financing Statement No. 0003214434 recorded with

the Connecticut Secretary of State and Writ of Attachment 17-325079 recorded with the Vermont

Secretary of State;

               m.      Sysco Albany, LLC may claim an interest in the Personal Property owned

by the Club by virtue of Original Financing Statement No. 0003176847 recorded with the

Connecticut Secretary of State;

               n.      TCF Equipment Finance division of TCF National Bank may claim an

interest in the Personal Property owned by the Club by virtue of Original Financing Statement

Nos. 0003060165 and 0003122563 recorded with the Connecticut Secretary of State;

               o.      Terex Financial Services, Inc. may claim an interest in the Personal Property

owned by HIREHCO by virtue of Original Financing Statement No. 0003161474 recorded with

the Connecticut Secretary of State and Original Financing Statement No. 17-310389 recorded with

the Vermont Secretary of State;

               p.      The Inn at Sawmill Farm, LLC may claim an interest in the Personal

Property owned by HIREHCO by virtue of Original Financing Statement Nos. 15-278506 and 15-

278507 recorded with the Vermont Secretary of State;

               q.      Webbank may claim an interest in the Personal Property owned by the Club

by virtue of Original Financing Statement No. 0003019760 recorded with the Connecticut

Secretary of State; and

               r.      Western Equipment Finance, Inc. may claim an interest in the Personal

Property owned by HIREHCO by virtue of Original Financing Statement No. 0003159592

recorded with the Connecticut Secretary of State.




                                                20
Case 19-20903        Doc 9     Filed 05/28/19       Entered 05/28/19 18:54:31          Page 21 of 39



        24.     The Prepetition Involuntary Liens, the Prepetition Subordinated Mortgages, and the

Personal Property Liens shall be hereinafter referred to as the “Prepetition Subordinated

Obligations”.

        25.     As of the Petition Date, the Debtors have aggregate unsecured debts (excluding

claims by members of the Resort) totaling approximately $4.5 million, for merchandise, utilities,

professional fees, insurance, and employee-related expenses.

                                 Need For Postpetition Financing

        26.      The Debtors intend to use the Chapter 11 Cases to restructure their debt

obligations and propose a feasible plan of reorganization. The Debtors will be irreparably harmed

if they are not granted the authority to obtain postpetition financing from the DIP Lender in

accordance with the terms of the DIP Credit Agreement. The relief sought herein is necessary in

order to permit, among other things, the ability to fund payroll and payroll taxes as well as the

ability to provide maintenance to the Resort, insurance and other ongoing necessary chapter 11

expenses including professional fees and United States Trustee Fees. The access of the Debtors to

sufficient liquidity made available through the incurrence of new indebtedness for borrowed

money is vital to the preservation and maintenance of the going concern value of the Debtors and

to a successful reorganization of the Debtors.

        27.     Absent the additional funds provided by the DIP Financing, the Debtors project that

they will not have sufficient cash to maintain the Resort and its assets. It is critical that the Debtors

have sufficient funding to meet their ordinary course and bankruptcy-related obligations in order to

effectuate an orderly reorganization. The Debtors believe that the DIP Financing, will enable them

to meet their obligations in these Chapter 11 Cases.

        28.     Given the Debtors’ existing capital structure and financial condition, the Debtors




                                                   21
Case 19-20903        Doc 9    Filed 05/28/19      Entered 05/28/19 18:54:31         Page 22 of 39



were unable to obtain adequate unsecured credit allowable under section 503(b)(1) of the

Bankruptcy Code as an administrative expense. The Debtors are also unable to obtain secured

credit allowable under sections 364(c)(1), 364(c)(2) and 364(c)(3) of the Bankruptcy Code without

granting the DIP Lender, subject to the carve out and professional fee escrow, the DIP Liens and

the DIP superpriority administrative expense claim under the terms and conditions set forth in the

DIP Credit Agreement.

       29.     After good faith arm’s length negotiations with respect to the terms and conditions

of the DIP Financing, and after soliciting proposals from other potential DIP lenders, including

Berkshire, the Debtors concluded, in an exercise of their sound business judgment, that the

financing to be provided by the DIP Lender pursuant to the terms of the DIP Credit Agreement

and the Interim DIP Order clearly represents the most favorable terms and adequate source of

financing presently available to the Debtors.

       30.     The Debtors sought and received proposals for alternative financing. In the weeks

prior to the Petition Date, the Debtors solicited a financing proposal from Berkshire, among others.

Berkshire has reported that it is not interested in providing post-petition financing to the Debtors.

The DIP Financing is the only option available to the Debtors at this critical time. As outlined in

more detail below, the DIP Financing (a) provides for up to $1,750,000 of financing, $1,000,000

of which is required on an interim basis, (b) has a maturity date that is the earlier of six months

from approval or entry of a final order confirming a plan of reorganization , (c) is not secured by

any avoidance actions, and (d) contains reasonable covenants and conditions.

       31.     The Debtors submit that the terms of the proposed DIP Financing are fair,

reasonable and balanced, reflect the Debtors’ exercise of sound business judgment consistent with

their fiduciary duties, are the best available under the circumstances, supported by reasonably




                                                 22
Case 19-20903           Doc 9      Filed 05/28/19         Entered 05/28/19 18:54:31              Page 23 of 39



equivalent value and fair consideration, and should be approved on an interim and final basis.

                                     Summary of Dip Financing Terms

         32.      In accordance with the disclosure requirements of Bankruptcy Rule 4001(c), a

summary of the material terms of the DIP Credit Agreement, are set forth in the chart below. 2

    Borrowers                            Hermitage Inn Real Estate Holding Company LLC and Hermitage
                                         Club LLC

    Lender                               Restructured Opportunity Investors, Inc.
                                         or its assignee (the “Lender”)

Commitment, Availability and             The DIP Financing shall be a secured credit facility of up to $1,750,000
Purpose                                  for which the DIP Lender will receive protection under Sections 364(c)
                                         and 364(d) of the Bankruptcy Code.

Term, Maturity and Benchmarks The maturity date (the “Maturity Date”) of the DIP Financing is as
                              follows:
                                         the earlier of (i) six months from entry of order approving
                              DIP or (ii) final order confirming Debtors’ plan of reorganization.

                                         The benchmarks are:
                                               a.     Hiring Jonathan Joslow, or such other professional
                                                      acceptable to Lender, as Chief Restructuring Officer with
                                                      motion, if necessary, to be filed within 10 days of Petition
                                                      Date and hearing thereon within 30 days of Petition Date;
                                               b.     Meeting of Resort members within forty-five (45) days of
                                                      the Petition Date with the result being that at least sixty-five
                                                      percent (65%) of existing members commence paying one
                                                      hundred percent (100%) of their monthly dues within sixty
                                                      days of the Petition Date;
                                               c.     Payment of monthly interest from Interest Reserve to
                                                      commence within ninety (90) days of the Petition Date; and
                                               d.     Filing of a confirmable plan of reorganization within one
                                                      hundred twenty (120) days of the Petition Date and
                                                      confirmation of a plan of reorganization within sixty (60)
                                                      days thereafter.



2
  The descriptions of the material terms of the proposed DIP Financing provided in this Motion are intended only as a
summary thereof. In the event of any inconsistency between the descriptions set forth herein and the terms of the DIP
Credit Commitment, the terms of the DIP Credit Commitment and Final DIP Order shall govern. All capitalized terms
used but not otherwise defined in this summary chart shall have the meanings ascribed to them in the DIP Credit
Commitment.


                                                         23
Case 19-20903       Doc 9    Filed 05/28/19     Entered 05/28/19 18:54:31        Page 24 of 39



Interest Rate, Payments, Fees and Interest Rate: Prime + 5.5% per annum
Expenses                          Default Rate: In the event of a default by the Debtors as specified in
                                   the DIP Credit Agreement, the interest rate charged will be the lesser
                                   of (i) 18% per annum or (ii) maximum rate permitted by law. At
                                   closing, Lender shall advance $280,000 from the DIP Facility to fund
                                   an Interest Reserve. Interest payments will be drawn from the Interest
                                   Reserve monthly in arrears.
Carve Out and Professional Fee Superpriority administrative expense claim granted to Lender shall be
Escrow                         subject to carve out for the payment of all unpaid fees payable to the
                               U.S. Trustee under 28 U.S.C. § 1930. In addition, Lender shall consent
                               to the funding of a professional fee escrow of no less than $300,000
                               ($100,000 on an interim basis) to be used for the payment of approved
                               professional fees and expenses for professionals retained on behalf of
                               the Debtors and any official committee of unsecured creditors
                               appointed in these cases.
Valid Liens                    DIP Liens. The senior first priority DIP Liens granted to the DIP
                               Lender pursuant to the DIP Order and the DIP Facility are deemed
                               valid and perfected upon the entry of the Final DIP Order. The Lender
                               shall have an allowed superpriority administrative expense claim
                               pursuant to Section 364(c)(1) of the Bankruptcy Code.

                                       Relief Requested

       33.     By this Motion, the Debtors seek entry of the DIP Order granting the

following relief: (i) authorizing and approving the Debtors’ entry into the DIP Credit Agreement

and performance of such other acts as may be necessary or appropriate in connection therewith, to

obtain up to $1,750,000 of secured postpetition loans and advances pursuant to the DIP Order; (ii)

granting to the DIP Lender the DIP Liens in and upon the DIP Collateral pursuant to sections

364(c)(2) and 364(d)(1) of the Bankruptcy Code; (iii) granting an allowed DIP Superpriority Claim

to the DIP Lender pursuant to section 364(c)(1) of the Bankruptcy Code; and (iv) vacating and

modifying the automatic stay to the extent necessary to effectuate the terms and provisions of the

DIP Credit Agreement.

                                        Basis For Relief

       34.     The Debtors do not have sufficient cash or other assets to operate their business




                                               24
Case 19-20903        Doc 9      Filed 05/28/19      Entered 05/28/19 18:54:31            Page 25 of 39



during these Chapter 11 Cases or to effectuate a reorganization. The Debtors will be irreparably

harmed if they are not granted the authority to obtain postpetition financing from the DIP Lender

in accordance with the terms of the DIP Credit Agreement in order to permit, among other things,

the orderly maintenance of its business, the ability to fund payroll and payroll taxes, as well as the

ability to provide critical Resort maintenance, insurance and other necessary chapter 11 expenses.

The access of the Debtors to sufficient liquidity made available through the incurrence of new

indebtedness for borrowed money is vital to the preservation and maintenance of the going concern

value of the Debtors and to a successful reorganization of the Debtors.

        35.     In the absence of sufficient funds to support the Debtors’ ongoing operations, the

value of the Debtors’ assets and operations will dissipate, jeopardizing their ability to maximize

value to the detriment of the Debtors’ estates, creditors and all parties in interest.

        36.     Thus, the DIP Financing is in the best interests of the Debtors’ estates, creditors and

all other stakeholders and, therefore, should be approved by this Court.

I.      The Proposed DIP Financing Should be Approved Pursuant to
        Sections 364(c) 364(d) of the Bankruptcy Code

        37.     Section 364(c) of the Bankruptcy Code provides, among other things, that if a

debtor is unable to obtain unsecured credit allowable as an administrative expense under section

503(b)(1) of the Bankruptcy Code, the Court may authorize the debtor to obtain credit or incur

debt (a) with priority over any and all administrative expenses specified in section 503(b) or 507(b)

of the Bankruptcy Code, (b) secured by a lien on property of the estate that is not otherwise subject

to a lien, or (c) secured by a junior lien on property of the estate that is subject to a lien. 11 U.S.C.

§ 364(c). The Debtors propose to obtain the DIP Financing by providing the DIP Lender, inter

alia, the DIP Liens and the DIP Superpriority Claims pursuant to sections 364(c)(1)–(2) and

364(d)(1) of the Bankruptcy Code.



                                                   25
Case 19-20903        Doc 9     Filed 05/28/19      Entered 05/28/19 18:54:31          Page 26 of 39



        38.     In seeking to obtain post-petition financing under section 364(c) of the Bankruptcy

Code, the Debtors have the burden of demonstrating that:

                       i.       They are unable to obtain unsecured credit pursuant to 11 U.S.C. §

                                364(b), i.e., by allowing a lender only an administrative expense

                                claim pursuant to 11 U.S.C. § 503(b)(1)(A);

                     ii.        The credit transaction is necessary to preserve the assets of the

                                estate; and

                     iii.       The terms of the transaction are fair, reasonable, and adequate, given

                                the circumstances of the debtor-borrower and the proposed lender.


In re Los Angeles Dodgers, LLC, 457 Bankr. 308, 312-13 (Bkrtcy. D. Del. 2011). See also In re

Ames Dept. Stores, 115 Bankr. 34 (Bkrtcy S.D.N.Y. 1990). Further, section 364(d) of the

Bankruptcy Code provides that the court, after notice and a hearing, may authorize the obtaining

of credit or the incurring of debt secured by a senior lien on property of the estate only if the debtor

is unable to obtain such credit otherwise and there is adequate protection of the interest of the

holder of the lien on the property of the estate on which such senior or equal lien is proposed to be

granted. 11 U.S.C. § 364(d). The Debtors submit that the interests of Berkshire, the State of

Vermont Department of Taxes, and the Prepetition Subordinated Obligations are adequately

protected by the value of the Debtors’ Real Property and Personal Property and the continued

maintenance of these assets that will be facilitated by the DIP Financing. Absent the DIP

Financing the Debtors will not have adequate funds to maintain its Real Property and Personal

Property thereby diminishing the value of these assets.




                                                  26
Case 19-20903         Doc 9     Filed 05/28/19     Entered 05/28/19 18:54:31          Page 27 of 39



        39.      For the reasons set forth herein, the Debtors submit that they have satisfied the

standards required to access postpetition financing under section 364(c) and 364(d) of the

Bankruptcy Code.

A.      The Debtors were Unable to Obtain DIP Financing on More Favorable Terms

        40.      The Court may not approve a credit transaction under section 364(c) unless the

debtor demonstrates that it has attempted, but failed, to obtain unsecured credit under section

364(a) or (b). In re Photo Promotion Associates, Inc., 89 Bankr. 328, 332 (S.D.N.Y. 1988); In re

Ames Dep’t Stores, Inc., 115 Bankr. 34, 37 (Bkrtcy. S.D.N.Y. 1990). To satisfy the requirements

of section 364(c) of the Bankruptcy Code, a debtor need only demonstrate “by a good faith effort

that credit was not available” to the debtor on an unsecured or administrative expense basis. In re

Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986). The statute does not impose a duty to seek

credit from “every possible lender before concluding that such credit is unavailable.” See In re

Reading Tube Indus., 72 Bankr.. 329, 332 (Bkrtcy. E.D. Pa. 1987) (citing In re Snowshoe Co., 789

F.2d at 1088).

        41.      The Debtors have been unable to procure any financing in the form of unsecured

credit allowable as an administrative expense claim under section 503(b)(1) of the Bankruptcy

Code. The Debtors face severe liquidity constraints, and were forced to file these Chapter 11 Cases

in order to preserve the value of their assets for the benefit of their creditors, and other parties in

interest.

        42.      As explained above, the Debtors sought proposals for alternative financing. The

DIP Financing, provides for the funds required by the Debtors to fund the Debtors’ Chapter 11

expenses, allows for maintenance work that is critical for the winter season, contains a six month

term, and is otherwise fair, reasonable and balanced.




                                                  27
Case 19-20903       Doc 9     Filed 05/28/19     Entered 05/28/19 18:54:31         Page 28 of 39



       43.     Unless the Debtors are able to immediately access postpetition financing on a

secured basis through the DIP Financing, the Debtors will not be able to pay employees, insurance,

maintenance costs, and other necessary and critical expenses necessary to maintain and maximize

the value of the Debtors’ assets. Indeed, absent the DIP Financing, the Debtors would not be

afforded the opportunity to reorganize under Chapter 11 which would irretrievably damage the

value of the Debtors’ assets. By contrast, approval of the DIP Financing will allow the Debtors to

maintain the Resort property and allow the Debtors sufficient time to maintain and maximize the

value of their assets, instill confidence in the Resort members and permit the Debtors the

opportunity to proceed expeditiously to confirmation of a feasible chapter 11 plan within an

aggressive timetable.

       44.     As it stands, the DIP Lender has provided the Debtors with the most

favorable and flexible post-petition financing terms that the Debtors have been able to procure.

The Debtors submit that their efforts to obtain sufficient postpetition financing on the most

favorable terms available satisfies the standard required under section 364(c) and 364(d) of the

Bankruptcy Code.

B.     The DIP Financing is Necessary to Preserve the Debtors’ Assets
       and Going Concern Value

       45.     As debtors-in-possession, the Debtors have a fiduciary duty to protect and

maximize their estates’ assets. See Wolf v. Weinstein 372 U.S. 633, 649, 83 S. Ct 969 (1963); In

re Battinelli, 169 Bankr. 522 (Bkrtcy. E.D.N.Y. 1994) In re Mushroom Transp. Co., 382 F.3d

325, 339 (3d Cir. 2004). As noted above, without the DIP Financing, there is a significant risk that

the Debtors would be forced to liquidate their assets. In re Ames Dept. Stores, 115 Bankr.. at 38

(with respect to postpetition credit, courts “permit debtors-in-possession to exercise their basic

business judgment consistent with their fiduciary duties”).



                                                28    -
                                               28-
Case 19-20903         Doc 9    Filed 05/28/19      Entered 05/28/19 18:54:31         Page 29 of 39



       46.       As explained herein, the Debtors require access to funds in the form of

postpetition financing to enable it to maintain the Resort , meet their chapter 11-related obligations,

and reorganize their estates. Accordingly, the DIP Financing is necessary to preserve the Debtors’

assets and the going concern value of the Company.


C.     The Terms of the DIP Financing are Fair, Reasonable, and
       Appropriate Under the Circumstances

       47.       The DIP Financing was negotiated in good faith and at arm’s length between the

Debtors and the DIP Lender, resulting in an agreement designed to permit the Debtors to continue

to operate, satisfy all of their post-petition obligations, and maximize the value of their assets

through an orderly sale process. See, e.g., In re Snowshoe Co., 789 F.2d at 1088 (stating that section

364 of the Bankruptcy Code imposes no duty to seek credit from every possible lender, particularly

when “time is of the essence to preserve a vulnerable seasonal enterprise”); In re Western Pacific

Airlines, Inc., 223 Bankr. 567, 573 (Bnkrtcy. D. Colo. 1997) (authorizing postpetition financing to

preserve value of aircraft leaseholds where to hold otherwise would result in the elimination of

value and the “immediate collapse of the Debtor as a going concern”).

       48.       Accordingly, and as set forth in more detail herein, the Debtors submit that the

terms and conditions of the proposed DIP Financing are fair, reasonable and appropriate under the

circumstances.


D.     Entry Into the DIP Credit Agreement Constitutes a Sound Exercise of
       the Debtors’ Business Judgment


       49.       Provided that an agreement to obtain secured credit does not run afoul of the

provisions of, and policies underlying, the Bankruptcy Code, courts grant a debtor considerable

deference in acting in accordance with its sound business judgment in obtaining such credit. See,



                                                  29
Case 19-20903         Doc 9     Filed 05/28/19      Entered 05/28/19 18:54:31         Page 30 of 39



e.g., In re Trans World Airlines, Inc., 163 Bankr. 964, 974 (Bkrtcy. D. Del. 1994) (approving

postpetition loan and receivables facility because such facility “reflect[ed] sound and prudent

business judgment.”); Ames Dep’t Stores, 115 B.R. at 40 (“[c]ases consistently reflect that the

court’s discretion under section 364 [of the Bankruptcy Code] is to be utilized on grounds that

permit [a debtor’s] reasonable business judgment to be exercised so long as the financing

agreement does not contain terms that leverage the bankruptcy process and powers or its purpose

is not so much to benefit the estate as it is to benefit a party-in-interest.”);

        50.     Bankruptcy courts consistently defer to a debtor’s business judgment onbusiness

operations g decisions, including a debtor’s decision to borrow money. See, e.g., In re AMR Corp.,

485 Bankr.. 279, 287 (Bkrtcy. S.D.N.Y. 2013) (“[i]n determining whether to approve a debtor's

request under Section 364, a Court must examine whether the relief requested is an appropriate

exercise of the debtor’s business judgment); ”M]ore exacting scrutiny [of the debtors’ business

decisions] would slow the administration of the debtor’s estate and increase its cost, interfere with

the Bankruptcy Code’s provision for private control of administration of the estate, and threaten

the court’s ability to control a case impartially.” Richmond Leasing Co. v. Capital Bank, N.A., 762

F.2d 1303, 1311 (5th Cir. 1985).

        51.     The Debtors believe that the proposed terms of the DIP Financing as set forth in

the DIP Credit Commitment are the best available to the Debtors and are reasonable under the

circumstances. The Debtors further believe that entry into the DIP Financing represents a sound

exercise of the Debtors’ business judgment because the funds provided by the DIP Financing are

essential to enable the Debtors to reorganize their estates, and satisfy all of their chapter 11-related

obligations. The Debtors respectfully submit that because the circumstances of these Chapter 11

Cases require the Debtors to obtain financing under section 364(c) and 364(d) of the Bankruptcy




                                                   30
Case 19-20903             Doc 9      Filed 05/28/19        Entered 05/28/19 18:54:31    Page 31 of 39



Code, their entry into the DIP Credit Facility, and approval of the DIP Financing reflects a sound

exercise of their sound business judgment and is in the best interests of the Debtors’ estates as a

whole when compared with the alternatives.

          52.      The collateral securing the Prepetition Obligations to Berkshire, the Tax Liens, and

the Prepetition Subordinated Obligations was recently appraised by the Debtors at $50 million,

and by Berkshire’s valuation professional at approximately $53 million, in the fall of 2018

significantly greater than the amount owed under the Berkshire Loan Facility, the State of Vermont

Department of Taxes and to the Prepetition Subordinated Obligations.3 This equity cushion is more

than sufficient to constitute adequate protection. “It is well-settled that the existence of an equity

cushion can be sufficient, in and of itself, to constitute adequate protection” In re AMR Corp. 490 Bankr.

470, 478 (S.D.N.Y. 2013); See, e.g., In re James River Assocs., 148 Banrk. 790, 796 (E.D. Va. 1992)

In sum, the adequate protection offered by the Debtors to the prepetition secured creditors is fair,

reasonable and sufficient to protect against the diminution of their collateral position. Accordingly,

the Debtors respectfully submit that the use of Cash Collateral on the terms set forth in the

proposed DIP Order provides Berkshire, the Vermont Department of Taxes, and the Prepetition

Subordinated Obligations with adequate protection and is in the best interest of the Debtors, the

Debtors’ estates, their creditors and all parties in interest, and, therefore should be authorized by

this Court.

II.       Interim Approval of the DIP Financing Should Be Granted

          53.       Bankruptcy Rules 4001(b)(2) and (c)(2) provide that a final hearing on a

motion for authorization to obtain credit may not be commenced earlier than 14 days after service



3
    A copy of the appraisal obtained by the Debtors is available on request.




                                                          31
Case 19-20903        Doc 9    Filed 05/28/19      Entered 05/28/19 18:54:31         Page 32 of 39



of such motion. The Court, however, is authorized to conduct an expedited hearing prior to the

expiration of such 14-day period and to authorize the obtaining of credit where, as here, such relief

is necessary to avoid immediate and irreparable harm to a debtor’s estate, pending a final hearing.

       54.     The failure to obtain interim approval of the DIP Financing on an expedited basis

is likely to lead to immediate and irreparable harm to the Debtors’ estates because the Debtors

have an immediate need for cash, and a need to quickly instill confidence in their employees, their

members, prospective members, trade vendors, and service providers, that the Debtors will have

access to sufficient working capital and liquidity for their operations during these Chapter 11

Cases. That confidence will help to preserve and maintain the going-concern value of the

Company. Accordingly, the Debtors seek immediate entry of the Interim DIP Order to prevent

immediate and irreparable harm to the Debtors’ estates pending the Final Hearing pursuant to

Bankruptcy Rules 4001(b)(2) and (c)(2).

III.   Request for a Final Hearing

       55.     Pursuant to Bankruptcy Rule 4001(c)(2), the Debtors request that the Court set a

date for the Final Hearing as soon as practicable, and fix in the Interim DIP Order a date and time

prior to the Final Hearing for parties to file objections to approval of the Motion on a final basis

and entry of a Final DIP Order.

       56.     No previous motion for the relief sought herein has been made to this or to any

other court.

                                              Notice

       57.     Notice of this Motion shall be given to (i) the Office of the United States Trustee

for the District of Connecticut, 150 Court Street, Suite 305, New Haven, CT 06510; (ii) Halloran

& Sage, One Goodwin Square, 225 Asylum Street, Hartford, Connecticut 06103, Attn. Craig I.




                                                 32
Case 19-20903        Doc 9     Filed 05/28/19     Entered 05/28/19 18:54:31        Page 33 of 39



Lifland, Esq., attorneys for the DIP Lender; (iii) the Internal Revenue Service, 2970 Market Street,

Mail Stop 5-Q30.133, Philadelphia, PA 19104-5016; (iv) the Vermont Department of Taxes, 133

State Street, Montpelier, Vermont 05633 (v) Hinckley, Allen & Snyder LLP., 28 State Street,

Boston, Massachusetts 02109, Attn: Paul F. O'Donnell III, Esq., counsel for Berkshire Bank; (vi)

the holders of Prepetition Subordinated Obligations, and (vii) each of the Debtor’s twenty largest

unsecured creditors. In light of the nature of the relief requested herein, the Debtors respectfully

submit that no other or further notice is required.

         WHEREFORE, the Debtors respectfully request entry of the Interim DIP Order,

substantially in the form submitted herewith, (a) authorizing the Debtors to obtain the DIP

Financing from the DIP Lender pursuant to the DIP Credit Agreement, (b) setting the Final Hearing

on the Motion, and (c) granting the Debtors such other and further relief as the Court deems just

and proper.

Dated: May 28, 2019
       New Haven, Connecticut

       THE DEBTOR,                                      THE DEBTOR,
       HERMITAGE INN REAL ESTATE                        HERMITAGE CLUB, LLC
       HOLDING COMPANY, LLC


 By:      /s/Douglas S. Skalka                        By:      /s/Douglas S. Skalka
       Douglas S. Skalka (ct00616)                          Douglas S. Skalka (ct00616)
       NEUBERT, PEPE & MONTEITH, P.C.                       NEUBERT, PEPE & MONTEITH, P.C.
       195 Church Street, 13th Floor                        195 Church Street, 13th Floor
       New Haven, Connecticut 06510                         New Haven, Connecticut 06510
       Telephone 203.821.2000                               Telephone 203.821.2000
       dskalka@npmlaw.com                                   dskalka@npmlaw.com




                                                 33
Case 19-20903   Doc 9   Filed 05/28/19   Entered 05/28/19 18:54:31   Page 34 of 39




                           EXHIBIT
                             A
Case 19-20903   Doc 9   Filed 05/28/19   Entered 05/28/19 18:54:31   Page 35 of 39
Case 19-20903   Doc 9   Filed 05/28/19   Entered 05/28/19 18:54:31   Page 36 of 39
Case 19-20903   Doc 9   Filed 05/28/19   Entered 05/28/19 18:54:31   Page 37 of 39
Case 19-20903   Doc 9   Filed 05/28/19   Entered 05/28/19 18:54:31   Page 38 of 39
Case 19-20903   Doc 9   Filed 05/28/19   Entered 05/28/19 18:54:31   Page 39 of 39
